Earl Warren: Number 179, Stanley M. Corbett, Guardian of the Property of Constantine Neonakis, a minor, appellant, versus Viola Stergios, etcetera. Mr. Eidsmoe?
Robert R. Eidsmoe: Mr. Chief Justice and may it please the Court. This is an appeal from a decision of the Supreme Court of the State of Iowa pursuant to 28 U.S.C., Section 1257(2). The question presented here is rather narrowly defined and is whether or not the Treaty of Friendship, Commerce and Navigation between the United States and Greece nullifies the requirement of Section 567.8 of the Court of Iowa that the appellant here, a non-resident Greek alien, proved the existence of a reciprocal right to succession before he can acquire interest in Iowa property by succession from his adopting father. Briefly, the facts in this case are that back in 1950 or 1946, the appellee here, then a young lady of approximately 18 years married one Nicholas Stergios, then approximately 54 years of age and in 1954, Nicholas Stergios executed a will wherein he left the bulk of his property to his wife and some other property to what is indicated to be a niece ward. No mention was made in that will of any provision for children or any mention made with regard to children at all. No children were born of this marriage between the appellee and Nicholas Stergios and then in 1956 and 1957, discussion was had between the married couple about the desirability of adopting a child. Proceedings were commenced in a Court in Greece to adopt the young child there, which culminated in a decree in a Greek Court in February 1958 whereby the appellant's ward here was adopted by Nicholas Stergios. Nick Stergios became ill shortly after the adoption decree and died in August 1958. The minor child was never brought over to this country, Mr. Stergios’ estate was probated and closed in March 1959. Early in 1961, this guardianship wherein Stanley Corbett became the guardian of Constantine Neonakis was established and a suit was commenced in the District Court of Iowa in Woodbury County to reopen the estate, set aside the probate proceedings, have a new administrator appointed, and to have -- to allow the child to recover two-thirds of the estate. Under Iowa law an after-born child who is not mentioned in a will is entitled to recover a child’s intestate share, which in Iowa is two-thirds of the estate. The trial was had in July of 1962 wherein the appellant contended that the child had been legally and validly adopted in the Greek Courts and that by virtue of Section 633.13 of the Court of Iowa the child was entitled to a child's intestate share. In the proceedings in the Iowa Court, there came at a question then whether or not the child was entitled to inherit, because of the provisions of Iowa Code Section 567.8, which states that a non-resident alien cannot take title to real estate in Iowa, unless he can prove the existence of reciprocal rights to succession granted to American citizens in his country. Or in other words here, the Greek alien could not inherit Iowa property unless he could prove that American citizens in Greece were granted a reciprocal right to inherit property in Greece from Greeks.
Speaker: [Inaudible]
Robert R. Eidsmoe: The Iowa Code Section applies to both real property and personal property Your Honor. It was contended by the appellant at the time of the trial and the Court took judicial notice of the Treaty of Friendship, Commerce and Navigation between United States and Greece and as I say, it was contended by the appellant that the provisions of this treaty nullified the requirements of the Iowa Code Section requiring proof of reciprocal inheritance rights. The Trial Court found that there had been a valid adoption in the Greek Courts by Nick Stergios and that the adoption was conclusive on the Iowa Court and that there had been no fraud in the procurement of the adoption.
Potter Stewart: There had been what?
Robert R. Eidsmoe: No fraud in the procurement of the adoption, that had been one ground raised by the defendant there. The Iowa Court did find however that there was no conflict between the provisions of the Iowa reciprocal succession statute and the treaty and thereupon dismissed the petition of the appellant herein. Appeal was taken to the Iowa Supreme Court and there the sole question raised on appeal was the claimed error of the trial court in holding that there was no conflict between the treaty and the statute and again, this time by a five to four decision, the Iowa Supreme Court held that again there was no conflict between the treaty and the statute and held that the Trial Court was correct in dismissing the petition. So hence, we're in this Court, appealing a decision of the Iowa Supreme Court and we get down to the basic issue in the case whether the treaty suspends or nullifies, whichever term you prefer, the requirements of Section 567.8 of the Iowa Code that the appellant must prove the existence of reciprocal succession rights in order to enable him to take property by succession. We get down to a few basic principles of interpretation of treaty, Your Honor. The first, of course that the treaties -- treaty power is supreme, treaties are to be liberally construed, and that there is no need to restrictively interpret treaties in order to avoid any conflicts with state statutes. Now without regard to the treaty for a moment, there is no question but that Section 567.8 of Iowa code would require the appellant here to prove the existence of reciprocal succession rights, in other words, that American citizens could inherit in Greece to the same extent that we're claiming rights in the Iowa Court. This is without regard of the treaty, and the burden is placed upon the appellant and/or the plaintiff, the claimant, to make such proof as a matter of fact of the Greek law. This, we did not do, but chose to rely upon the provisions of the treaty, which we felt to be completely in conflict with the Iowa statute. Now, the treaty and the pertinent part of the treaty is Article IX and first of all, Section 1 of Article IX provides that nationals of the United States and Greece are given national treatment within the territory of the other to acquire land and other immovable property subject to certain limitations. Now, the first limitation applies to Greek Nationals claiming property in the United States and Section 8 says, in case of Greek Nationals, the acquisition of property rights is dependent upon state law. In regard to U.S. Nationals claiming rights in Greece, the right to acquire is subject to restrictions, which Greece may place upon aliens in certain frontier and coastal areas, which I suppose is for the purposes of National Defense. Now so far, I don't believe that the appellant and appellee have any disagreement as to the meanings of the treaty down to this particular point. And I don't believe there's any doubt that if this is all the treaty said, we would have to prove the existence of the reciprocal succession rights and we did not do so and the Trial Court would have been correct in dismissing the petition. However, all important we feel is the provision set out in the next article of the treaty, which is Article II. And Article II provides in essence where the alienage of a national of either party prevents him from receiving national treatment in acquiring property in the territory of the other by succession, he shall be allowed to freely dispose of the property within a period of 5 years. Now, I haven't quoted it exactly, because it is stated a little bit differently in that, but in essence this is what the section provides. And so --
Potter Stewart: Article IX, Section 2.
Robert R. Eidsmoe: I'm sorry Section 2, Article IX.
Potter Stewart: Article IX.
Robert R. Eidsmoe: Yes.
Potter Stewart: That's on page 26 of your Appendix, isn't it, of the Appendix to your brief?
Robert R. Eidsmoe: Yes, Your Honor.
Byron R. White: I gather that [Inaudible]
Robert R. Eidsmoe: To the effect of Section 2 of Article IX.
Byron R. White: I gather you are in agreement that Iowa [Inaudible]
Robert R. Eidsmoe: Yes. This is correct. Section 567.8 would specifically require that there be proof of the succession rights before anything was required as the courts, which wrote the opinion in the proceedings below said, either you prove the existence of reciprocal rights or you take nothing.
Byron R. White: [Inaudible] not even a right to dispose in effect?
Robert R. Eidsmoe: This is correct. Of course, we claim the right to dispose comes by virtue of the treaty. We think that appellant contends that Section 1 and Section 2 of Article IX of the treaty, setup a definite pattern that is to be followed and a definite intent on the part of the drafters of the treaty that it was recognized that States have placed certain restrictions upon the rights of aliens to acquire property within their borders and that this is partly due to the fact that States have always zealously guarded their right to determine who ultimately holds title to real estate within their borders. On the other hand, you have the conflicting legal principle that the treaty right is supreme and the Federal Government must protect its treaty power. And so, we feel that the plain meaning of the Article IX of the treaty is that states -- while states may restrict the right of Greek Nationals to acquire real property rights and personal property rights in their state that the right of Greek aliens should not be completely cut off and they should be allowed a period of time in which to sell the property, receive the market value of it, and withdraw the proceeds, thus, striking a balance between the right estates to ultimately determine who is to hold title in their property and prevent a forfeiture of an inheritance on the part of the aliens.
Potter Stewart: Mr. Eidsmoe, you as I understand it, rely exclusively on Section 2 of Article IX of the Treaty, is that it?
Robert R. Eidsmoe: Yes, Your Honor.
Potter Stewart: And as I read the words of that, it gives a right of disposition of property within a period of 5 years. The property with respect to the acquisition of which through testate or intestate succession, their alienage has prevented them from receiving national treatment. I don't quite see how these words fit your case. In other words, these words have to do with the right to dispose of property. Your case is the right to inherit property in the first place?
Robert R. Eidsmoe: Yes. This of course is correct and this is the reasoning for Trial Court applied. It felt that the Section 2 here of Article IX only dealt with the disposal of property and didn't' deal with the acquisition of it. However, I think that the plain meaning of Section 2 here says that, it specifically states nationals and companies of either parities shall be permitted free to dispose of property for their alienage has prevented them from receiving national treatment in the acquisition of it. Now I believe there isn't anything to dispose, if you don't acquire something in the first place, and I believe this point has been very clearly covered by this Court in the case of Clark versus Allen, interpreting a very similar treaty between United States and Germany as applied to a California statute, which I'm sure Iowa has frankly copied verbatim from, and it held and the Iowa Courts that have held with reference to previous treaties as well, other treaties that where you have this power of sale granted in a treaty this in itself constitutes the grant of a property right and that unless there is some right granted there is nothing to sell at all. And the Iowa Courts and I believe this Court has described this right as either a determinable fee or a limited fee of some type, they say it doesn't make much difference what you actually call it, but the actual grant of the right to sell covers with it property rights so that it can be disposed of within the period of time.
Byron R. White: But that assumes that, that's the function of the section to grant you the right to dispose when you could still be giving it meaning by just saying that, if you have a right to dispose you must have at least 5 years to dispose of it?
Robert R. Eidsmoe: Well, I suppose you could take that meaning Your Honor.
Byron R. White: The State can't be -- that if the state permits -- if a state permits acquisition that requires disposition within three years, the three years must be extended to five under the treaty?
Robert R. Eidsmoe: Well, I suppose that meaning could be given to it. However, I think that if this meaning was given to this provision, it would very narrowly limit the number of persons who would ever be entitled to ever acquire any rights under it and I don't believe that that would be the intent of the whole meaning of the Article as read as a whole. We think that – I think that it plainly means that states do have the right to grant certain or to give certain limits to the right to acquire, but where they do so, where they discriminate against aliens and aliens because of their alienage are not given national treatment, they shall be given the right to dispose.
Byron R. White: [Inaudible]
Robert R. Eidsmoe: I'm saying the States can discriminate against aliens Your Honor, but where they do so, the aliens must given the period of 5 years to dispose of the property.
Byron R. White: [Inaudible]
Robert R. Eidsmoe: Yes, yes. This is our position.
Byron R. White: [Inaudible]
Robert R. Eidsmoe: This is our position. We can see that if we must -- if we intend to take a fee simple or absolute to this property that we must have proven the existence of reciprocal successions rights, but not having done this, we're entitled to at least the limited fee and the right to sell the property. As I have previously stated, we think that this case clearly comes within the scope of the case of Clark versus Allen and, which was decided by this Court back in 1947. The California statute is absolutely undistinguishable from the Iowa statute. The provision of the treaty between the United States and Germany with regard to real property, it cannot be distinguished and this Court held at that time, that the California law or requirement, requiring a German alien to prove the existence of reciprocal succession rights under the California statute was in conflict with the treaty and there was no need to prove the existence of reciprocal succession rights. Now, we find that it's quite difficult to understand the reasoning of the Iowa Court in the way it got at the fact that there is still the necessity of proving the existence of reciprocal succession rights. One way they did get at, was that, they claimed that Article XXIV and specifically Section 1 to some extent nullified and suspended the provisions of Section 2 of Article IX upon which we rely. And of course, Article XXIV, Section 1 simply defines the meaning of the term “National Treatment”, and the Iowa Court quoted the last sentence of Section 1 of Article XXIV and it stated, “the term does not imply immunity from the laws and regulations of a party, which apply in a nondiscriminatory manner to Nationals Company's products, vessels of both parties,” but it left out the portion of this sentence, which says, which apply in a nondiscriminatory manner. And the Iowa Court said that, well if National Treatment doesn't mean that the parties in particular here in this case Greeks are freed from State Laws or that the Section 567.8 must apply. However, what the Court overlooked and left out of its quotation of this sentence was the term, which apply in a nondiscriminatory manner and of course, it's our contention that Section 567.8 of the Iowa Code is clearly discriminatory against the aliens. It's only aliens who have to prove the existence of reciprocal succession rights and it's because of their alienage that in this case an added burden was placed upon us, which we could or could not have met, but which has prevented us from acquiring title to the property and two-thirds of the estate. So while regulations and laws maybe passed by a state in the manner in which persons acquire property within their borders and national treatment contemplates this, where you have a state statute that applies in a discriminatory manner and prevents an alien, because of his alienage from acquiring property rights in the state Section 2 of Article IX comes into play. We contend that in this case we have not been allowed to acquire and receive that -- we have not been allowed to receive property, because of our alienage. By reason of our alienage, we have not been able to receive National Treatment and so, under the provisions of Section 2, we should be allowed a provision or a period of 5 years to dispose of the property.
Speaker: [Inaudible]
Robert R. Eidsmoe: Well, Your Honor, the Section 2 of Article IX does not justify to real estate. It says property and I would assume that property could include both the term of real property and personal property, although, I will concede that Section 1 describes only interests in real estate and immovable property. This is largely a moot point in this case, because the personal property involved is of infinitesimal amount involving I believe a 1948 Pontiac automobile, but I think that the treaty could include real estate and personal property as well and this is the view of the Acting Deputy Attorney for the State Department. We believe here that on familiar principles to this Court, the interpretations placed upon treaties by the departments of the Government that are charged with their administration are highly important and are given great weight by the Court. And I would call the Court's attention to the brief submitted by the Solicitor General at the request of this Court concerning this case and his views on it. And particularly, at page 3 where Archibald Cox, the Solicitor General states, the Iowa Courts have held that state laws of inheritance maybe applied, so as to defeat the right of a nonresident Greek national to take by succession real and personal property located within the State. This holding depends upon a construction of the treaty between United States and Greece. That construction in view of both the Department of State and the Greek Government is in error and after reviewing two or three opinions from other attorneys in the State Department, all conclude that by virtue of the treaty between United States and Greece, there is no burden on this appellant and by virtue of the Greek treaty to prove the existence of reciprocal succession rights to acquire property interests under Section 2 of Article IX of the treaty. We believe that this view should be given great weight by the Court since the Court has recognized in a number of cases that the view of the State Department should be given great weight.
Byron R. White: Were these materials available to the Iowa court, these letters?
Robert R. Eidsmoe: One letter was Your Honor, the letter from Abraham Chase was.
Byron R. White: The 1963 letter?
Robert R. Eidsmoe: They were not made available to the Iowa Court, however, because of course, our record was limited as to the proceedings that took place in the court below and the letter was not made a part of the record and the trial below, because it took place afterwards.
Byron R. White: And nobody attempted to prove reciprocity?
Robert R. Eidsmoe: No one again attempted to prove reciprocity. That there was no attempt to do so although --
Byron R. White: Chase seems to be according to Mr. Chase it is clear?
Robert R. Eidsmoe: Yes, Your Honor. He says it is.
Potter Stewart: I thought the problem on reciprocity was the capacity of the adoptive parent to inherit from the adopted child. Isn't there some discussion of that?
Robert R. Eidsmoe: There is some discussion by the Iowa courts Your Honor and I think that the —
Potter Stewart: I read these briefs some time ago.
Robert R. Eidsmoe: I think the Iowa Court is a little bit confused there on what reciprocity is. Here, we're trying to claim a Greek minor inheriting from his adopting parent and the Iowa law there would apply as to whether he could or could not and the reciprocity would be in Greece whether the comparable situation would apply --
Potter Stewart: Or the adopted child --
Robert R. Eidsmoe: Could inherit from a Greek adopting parent.
Potter Stewart: Adoptive parent, right.
Robert R. Eidsmoe: And not whether the parent can inherit from the child and it's our position that the Court just got confused on what the principle of reciprocity means. I believe that the confusion of the Iowa Court can be summed up by one statement, which is showing the opinion of the Iowa Supreme Court on page 48 of its record, wherein it states that there is no conflict between the treaty and the statute as a matter of law, it is a question of fact. And this, we believe would be a startling principle of constitutional law that state statutes and federal treaties were in conflict as a matter of fact and not as a matter of law. We feel that the Iowa Court simply did not understand the principle of the workings of the treaty or what exactly the reciprocity requirement of its own statute was and for this reason, we feel that this Court should reverse to below for proceedings not consistent with your opinion.
Earl Warren: Mr. Dandos?
Philip S. Dandos: Mr. Chief Justice and members of the Court. Attorney for the appellant in this matter has very briefly and fairly succinctly given you the facts in this particular case, up to a point, he has stated that there was no difference. There is one though that I would like to call your attention to and this pertains to Article IX, Section 1, subsection B and this concerns the restrictions, which Greece itself may place. Now, there is a statement in the opinion of the Supreme Court of Iowa on this matter and there is also a statement that Counsel here made, which are similar. He states that Greece may place restrictions on the use of certain property in coastal areas. I think if you read it a little bit closer, the words will show that Greece may place restrictions on the acquisition of the property as well as on the use, lease, and occupancy in the coastal area. Now, it is the contention of the appellant in this matter that a reading of the treaty herein will support the position taken by the Supreme Court of Iowa and the District Court of Iowa. We realize that there are certain statements in the opinions of both courts, which may not support the position taken by the appellee herein, but we feel that reading the words of the friendship treaty that we are fully supported in our position. Now, what did the friendship treaty with Greece provide? The important provision is Article IX. Article IX provides for the acquisition of certain property by purchase or otherwise, otherwise we take that here is liberally construed by the State Department as well as by Counsel for the appellant to include inheritance rights. Subsection A of Section 1 of Article IX provides that certain state laws will be applied or are applicable as far as national treatment is concerned. It is our contention herein that the Iowa Code, Section 567.8 is applicable by the terms of this statute -- by the terms of this treaty. The appellant apparently agrees with this position. However, I should call your attention to the position taken by the State Department in their letter in Appendix A, wherein they state that Article IX, Section 1 is subject to local laws, which may limit the rights of aliens to hold property and they underline the word hold. However, we feel that this interpretation taken by the State Department, which would limit it simply to holding statutes is not in agreement with the plain meaning of the words, which state that local laws do apply. I should further call your attention to this same letter by Abraham Chase in which he states under Article IX, subsection 2 that a limitation is placed upon this exception for the state laws prohibiting alien ownership of realty by requiring that an alien be allowed 5 years in which to dispose of real property he has acquired through inheritance. In other words, the position taken by the State Department in this matter would seem to conflict to us with the position taken by appellants. In other words, they are going on the position that Article IX, subsection 1 applies local laws as far as the holding of real property is concerned. However, we feel that when you read Subsection B and read the restrictions that Greece is allowed to impose, restrictions on the acquisition and restrictions on the lease, use and occupancy in particular coastal areas that it goes much beyond just a holding statute. Now, we've also taken the position that Section 2 when read with Section 1 is simply an application or an extension of the period of time which property maybe held that the state law, holds that it will be held for a period of less than three years. Now, we go back to the Preamble of this treaty, which states that it is a Treaty of Friendship and that it's going to be founded on principles of most favored nation treatment unconditionally accorded and national treatment. Now, we state that if national treatment is to mean anything, then the important section is Section 1. If we read Section 2 as is contended by the appellants in this matter, then Section 1 becomes almost meaningless. In other words, you can do almost anything you want to under Section 2 and Section 1, it really doesn't matter. Now, they've said specifically that it applies to -- Section 1 applies to fee simple interest, we think that it applies to all interests. In other words, as long as reciprocity is shown, any interest that the individual might have or might acquire is applicable. Under subsection 2 however, if the interest under the law is for a period of less than 3 years and the state law provides for a disposition within that period, then the person claiming is given a longer period of time in order to dispose of the property. We think that, that is all that particular section means. The appellants have made much of the fact that under their interpretation of the law it isn't necessary to prove reciprocity. In other words, the only thing that they have to do is go in with the treaty. They go even a bit further in their brief. They state that even though it is shown as a matter of fact that reciprocity does not in fact exist, they can still take the property. Now feel that if that is the interpretation to be placed upon this section of the treaty then it defeats the purpose of the reciprocity as set out in the preamble to the treaty. It really defeats the purpose of the treaty itself, in other words, to grant reciprocal rights in certain instances to citizens of Greece and citizens of the United States. They've also referred to the case of Clark versus Allen, which was decided by the Supreme Court of the United States in 1947 and I will admit, that particular case gives the appellee some difficulty. The distinguishing feature, however, we believe is that the statute or the treaty provision under which it was decided is stated in different terms than this particular treaty. This particular treaty sets out in Section 1, the rights that are to be acquired and in Section 2 as to how the property is to be disposed of and we feel that this is the distinguishing features as far as Clark versus Allen is concerned. Now, the question was asked as to whether or not the burden could have been met in this particular case. I call attention to the Court to the fact that in this case, a Greek law expert was called to testify, that this expert who would been a member of both the United States Bar and the Athens Bar was not at any time asked the simple question as to whether or not the rights in Greece were reciprocal as far as the citizen of the United States was concerned. We see that there is no great burden as far as proving the reciprocity is concerned should the appellants in this particular case have cared to do so. But, they chose to sit on their interpretation of the treaty, which we feel goes beyond the plain meaning of the words of the treaty. Now, the question was also asked by this Court as to whether or not this applies to personal property. There is in Appendix C in the memorandum submitted by the Solicitor General of the United States, an opinion of the Deputy Legal Advisor wherein it is stated that although the terminology of paragraph 2 is vague, that personal property does apply. Well if that is the case, and it is to include all property, personal property or real property, because the word just property is used and that brings in everything, well then the words of Section 1 in themselves are meaningless. Attention is also directed in the letter where it says the term succession in paragraph 2 in the light of customary references to inheritance of real property and succession of personal property. Now, paragraph 2 apparently refers to succession of property, but I think the distinction made there, if that distinction is to be made would almost read out Section 2 as far as real property is concerned, I don't understand how under their interpretation, for paragraph 2 they are going to bring in personal property, because if succession refers to personal property and the terms of the treaty under Section 2 or paragraph 2 referred to succession, then this would seem under their own definition to read out the application of real property, and I don't think that was what is intended by the treaty itself. Now, there's also been some reference made in this case as to reciprocity concerning adoption laws and I think the truth of the matter is that the Trial Court here and the Supreme Court of the United States was -- not the United States, excuse me, State of Iowa was confused what they really in fact were trying to get at is the that they really don't want to recognize an adoption process where the relationship between the adoptive parent and the adoptive child is different than the relationship between the adoptive parent and the adoptive child in Iowa law. Now, this is completely different from what is intended under the reciprocal rights statute. There isn't any question about that, but what the Iowa law says is and what the Court is trying to say although it doesn't use very good terminology, we're not going to recognize the relationship and if the Iowa Court should in that instance refuse to recognize this relationship as a matter of their own law, then the question as far as reciprocity under the reciprocal rights statute becomes immaterial. In other words, they don't' acquire anything under Iowa law, therefore, whatever interpretation we might have of the reciprocal right statutes and the application of the treaty in it just isn't material. It's the whole point of it, but unfortunately and I will agree that the language used by both the Trial Court and the Supreme Court of Iowa doesn't spell it out as explicitly as it should, but I think the facts in the case and I think implicit in any analysis of the case would be that under Iowa law, the process of adoption herein isn't really being recognized, at least recognized as far as granting rights under the Iowa law. Now, this is different than recognizing the adoption as having been made in Greece. This is to say that the adoption under Iowa law isn't going to be given effect. For instance, the adoption relationship is a matter of local law and I don't think there's any question that Iowa can make the determination. Now, whether or not the foreign country or wherever it happens to be, it could be another state. It might have differing adoption laws. I think they can make that distinction and the Court is bound by it.
Potter Stewart: Well, I suppose that even if you're wrong as to your theory as to what the Supreme Court of Iowa was trying to say and even if what they were trying to do and were doing was construing your reciprocal statute in a way, which seems very odd to you and to me, nonetheless that construction would be binding upon us as a matter of state law, wouldn't it?
Philip S. Dandos: If they –-
Potter Stewart: I don't know if you would understand my question, but what the reciprocal statute seems to say is that if an adoptive child could inherit in this way in Greece, then he can do -- then the same thing will prevail in Iowa. Then they -- your court got into all problems of whether the adoptive parent could inherit from the child, which seems very wide of the mark, but if they were saying that's what the statute means even though you and I don't think it does mean that then nonetheless, we're bound by what the Supreme Court of Iowa says it means?
Philip S. Dandos: They say that if that's what their adoption statute is and that's the relationship flowing from the --
Potter Stewart: Or that's what their reciprocal statute is and we're bound by it, aren't we?
Philip S. Dandos: I guess we're bound by it, but I don't think that that is completely what they intended to.
Potter Stewart: Well, perhaps not, perhaps not?
Philip S. Dandos: But I think that if they're saying that that's what their reciprocal rights statute means, I guess we would be bound by it.
Potter Stewart: I mean -- and this Court is bound by it.
Philip S. Dandos: And the Court would be bound by it, that's correct. It is and has been our contention as far as the appellee is concerned that despite certain statements in the opinion of both the Trial Court and the Supreme Court of Iowa and I would concur in what the appellant said as far as the question of Section 24 of the treaty, which is a definition of National Treatment in which the Iowa Court in part, I would agree and this construes at a point. And I don't think that, that in itself does limit it, nevertheless I'd still think that construing the plain meaning of the treaty and taking the treaty as a whole that recovery --
Speaker: [Inaudible]
Philip S. Dandos: – or the contention of a plaintiff that it is that the treaty nullifies the statute is erroneous and that the Court in this particular matter should continue to affirm the decision of the Iowa Supreme Court as far as this particular case is concerned.
Earl Warren: Mr. Eidsmoe?
Robert R. Eidsmoe: Mr. Chief Justice and may it please the Court. The question has come up as to whether Clark versus Allen is really applicable to this case and again, all I can reiterate is what was said in spite of the appellee's Counsel's comments that Clark versus Allen, we believe stands on all fours of this case. The California reciprocal succession statute is identical to the Iowa statute with the one exception that the California statute combines the words real and personal property all in one sentence and the Iowa Court goes through the whole procedure twice, once with reference to real property and the other time with reference to personal property. The Treaty Provision, which would be comparable to Section 2 of the Greek Treaty, which was contained in the German treaty, which was construed in the Clark versus Allen case. While the language is slightly different, you can go through it ten times then you can come up with the same conclusion that the language of the pertinent Treaty Provision dealing with real property in the German Treaty is the same as the language in the Greek Treaty and so, we believe that this case should be determined on the basis of the principles enunciated in Clark versus Allen. That there is no need by virtue of this Treaty Provision to prove the existence of reciprocal succession rights. The question has come up is, why wasn't reciprocal succession rights proved in the Trial Court and I suppose there's no case that you try that if you could do it over again, you wouldn't do something a little bit different and this would certainly be one of them. However, at that time, it was simply felt that the treaty was so clear on the point that there was no need to prove the existence of reciprocals succession rights and no attempt was made to do so. Had we had an opportunity again to redo the record, this would undoubtedly be done and this problem would be avoided, but we believe the treaty completely covers the situation.
Potter Stewart: Do you understand the Treaty? It gives you an absolute right to two-thirds of the property as though by intestacy, but then a duty to dispose of it within 5 years?
Robert R. Eidsmoe: Yes, Your Honor. Yes, we think that the Section 2 of Article IX clearly provides that where we aren't given National Treatment in the acquisition of property, we are given the right to dispose of it and we're given the limited right of inheritance or a limited right of property pursuant to Section 2 of Article IX.
Potter Stewart: You're given a 5-year beneficial estate?
Robert R. Eidsmoe: No. I believe Article II is quite clear that you have the right to dispose of the property and withdraw the proceeds and if Article II doesn't clearly so provide, Article 3 certainly does, where it provides that you shall be given National Treatment with respect to disposing of property of all kinds, but it provides that you shall be given 5 years to dispose of the property and this can only mean that you dispose of the property and withdraw the proceeds or there would be no point in having the section in.
Potter Stewart: And you told us that except for an old automobile, all of this estate is real estate?
Robert R. Eidsmoe: Yes, Your Honor. There was miscellaneous bar supplies and fixtures, I believe, but in essence, the value in the estate does constitute real estate. Now, counsel for the appellant or appellee here has indicated that it is implicit in the decision of the Trial Court and in the Supreme Court of Iowa that the Court is saying that it should not -- it is not recognizing the status of adoption for public policy reasons or whatever reasons it might have. The appellant claims that this is flatly not the case. In fact, the Trial Court definitely stated that the status of adoption was conclusive on the Iowa Court and that there had been no -- that the only reason that would not recognize the adoption would be if there was fraud shown and it said that after examining the evidence there was no fraud in the obtaining of the decree of adoption. And so, it concluded with the statement that the status of adoption was conclusive on the Iowa Court and then and only then did it go into the question of whether Section 567.8 conflicted with the treaty. We think again this case is controlled by the case of Clark versus Allen, that the intent of the parties who negotiated the treaty should be given great weight and I would again call the attention to the Court to the opinion of Andreas F. Lowenfeld acting Legal Advisor for the Secretary of State, which is contained in the Appendix B to the brief submitted by the Solicitor General wherein he states, the Department of State is of the opinion that the treaty eliminates any necessity of approving reciprocity of treatment where the property in question is realty and thus subject to Article IX. Another Legal Advisor for the Department of State as I indicated says that he believes that this also applies to personality, but at least where there is realty involved, there is no need for proving reciprocity of treatment. And so therefore, we feel that the decision of the Iowa Supreme Court should be reversed in this case remanded to lower for further proceedings. Thank you.